 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICHOLAS PATRICK,                                  No. 2:17-cv-0857-JAM-EFB P
12                         Plaintiff,
13              v.                                       ORDER
14    LEAL, et al.,
15                         Defendants.
16

17          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. On December 21, 2018, defendants filed a motion to compel plaintiff to

19   submit to a deposition, to pay costs for the missed deposition, and to respond to their outstanding

20   discovery requests. ECF No. 21. Plaintiff has not filed an opposition or a statement of no

21   opposition to the motion.

22          In cases in which one party is incarcerated and proceeding without counsel, motions

23   ordinarily are submitted on the record without oral argument. E.D. Cal. Local Rule 230(l).1

24   “Opposition, if any, to the granting of the motion shall be served and filed by the responding

25   party not more than twenty-one (21), days after the date of service of the motion. ” Id. A

26   responding party’s failure “to file an opposition or to file a statement of no opposition may be

27
            1
                This rule continues to apply regardless of plaintiff’s custodial status. See ECF No. 10,
28   ¶ 9.
                                                         1
 1   deemed a waiver of any opposition to the granting of the motion and may result in the imposition
 2   of sanctions.” Id.
 3          Furthermore, a party’s failure to comply with any order or with the Local Rules “may be
 4   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or
 5   within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may recommend
 6   that an action be dismissed with or without prejudice, as appropriate, if a party disobeys an order
 7   or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did
 8   not abuse discretion in dismissing pro se plaintiff’s complaint for failing to obey an order to re-
 9   file an amended complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856
10   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local
11   rule regarding notice of change of address affirmed).
12          The court also notes that on May 30, 2018, it advised plaintiff of the requirements for
13   filing an opposition to a discovery motion, that failure to oppose such a motion may be deemed a
14   waiver of opposition to the motion and that failure to comply with the Local Rules may result in
15   dismissal. ECF No. 10, ¶ 8.
16          Accordingly, it is hereby ORDERED that, within 30 days of the date of this order,
17   plaintiff shall file either an opposition to the motion or a statement of no opposition. Failure to
18   comply with this order may result in a recommendation that this action be dismissed without
19   prejudice.
20   DATED: January 24, 2019.
21

22

23

24

25

26

27

28
                                                        2
